Mr. Justice Audrey
delivered the opinion of the Court.
The appellees subscribed the following document:
“We, residents of Bayamón, Puerto Rico, hereby constitute ourselves as sureties and principal obligors for Rafael Ramirez Hostos and in favor of the West India Oil Company, of San Juan, Puerto Rico, to the extent of one thousand dollars ($1,000), for goods purchased and received or which may be purchased and received by him or his agents from the aforesaid West India Oil Company.
“It is agreed that if Mr. Rafael Ramirez Hostos fails to pay the bills at maturity, we bind ourselves to pay immediately the total amount that the aforesaid gentleman may be owing to the said West *620India Oil Company up to the said amount of one thousand dollars ($1,000) plus an additional sum of 20 per cent of this obligation for costs, expenses, and attorney’s fees, in case the employment of an' attorney becomes necessary in order to collect the amount owing, and accordingly, we assume liability in solidum waiving the benefits of exhaustion of the principal’s property, order, division, and any other laws in our favor, including any defenses based on jurisdiction or domicile, and waiving also any notice to us by the West India Oil Company of the payment or non-payment of the bills at maturity by our principal.
"Bayamón, Puerto Rico, August 14, 1928.
(Sgd.) Rafael Ramirez Hostos, Principal Obligor.
(Sgd.) Antonio Diaz, Guarantor and principal obligor.
(Sgd.) Modesto Ruidiaz, Guarantor and principal obligor.
(Sgd.) Fidel Cotto, Witness. ’ ’
The creditor corporation brought suit against the principal debtor and the two sureties to recover the sum of $744.96 as the balance of the open account from November, 1928, to April, 1929, arising from goods sold and delivered to the principal debtor. The defendants resisted the claim. From the evidence it appeared that the West India Oil Company made sales to Rafael Ramirez Hostos, the principal debtor, in excess of $1,000 and that the latter had paid at least up to that sum during the existence of the contract secured by the guaranty; and the district court applying the cases of Cía. Industrial de Santurce v. Sánchez, 21 P.R.R. 178; Succession of Valdés v. Acevedo, 23 P.R.R. 684; and Brunet, Sáenz & Co. Ltd. v. Aponte et al., 33 P.R.R. 509, dismissed the complaint as regards the two sureties. The plaintiff took an appeal from that judgment.
The plaintiff corporation does not challenge in this appeal the doctrine established in the cases cited by the court below, but it urges that the instant case differs from those cited as regards the terms of the guaranty, and that it was error not to *621apply the holding in Succrs. of Gamarra, S. en C., v. Navarro, 40 P.R.R. 716, in order to adjudge the two sureties as liable.
In the contract referred to in that ease, the guarantor, Manuel Navarro, constituted himself as surety and principal obligor to the amount of $500 for goods which Pedro Hernán-dez might purchase. The plaintiff alleged that according to a balance struck on November 29,1925, Pedro Hernández was owing to him $1,311.51; the defendant averred that from July 20, 1925, when the contract of suretyship was made, until December 29 of the same year, Hernández paid on account to the plaintiff various sums aggregating $1,050, and that the obligation had thus become extinguished. After a trial de novo, the district court adjudged Navarro to pay $500, which judgment was affirmed by this Court on the ground that the surety having constituted himself into a principal obligor, he thereby became a codebtor at the time the obligation secured was to be performed.
The facts in the instant case are the same as those in Succrs. of Gamarra, S. en C. v. Navarro, supra, for in both cases the guaranty was not limited as to time, an amount was fixed as the limit of liability, payments were made by the principal debtor in excess of the limit of the amount so fixed, and the sureties constituted themselves into principal obligors.
The cases cited by the court below differ from the case at bar and from that of Gamarra, in that in the former the guarantors constituted themselves into mere sureties whereas in the latter, the obligation was subscribed by them as sureties and principal obligors.
By reason of the foregoing, the district court erred in not applying to the instant case the doctrine established in Succrs. of Gamarra, S. en C., v. Navarro, supra, and on this ground, which is the only one urged in this appeal, the judgment appealed from must be modified in the sense of also adjudging Antonio Díaz and Modesto Ruidiaz to pay the plaintiff in *622solidum the amounts stated in the judgment appealed from, without special imposition of costs.
Mr. Justice Cordova Davila took no part in the decision of this case.